 



Exhibit 10.29
     EMPLOYMENT AGREEMENT made as of February 4, 2008, effective as of
February 1, 2008 (the “Effective Date”), between TIME WARNER CABLE INC. (the
“Company”), a Delaware corporation, and LANDEL HOBBS (“You”).
          You and the Company desire to set forth the terms and conditions of
your employment by the Company and agree as follows:
          1.     Term of Employment. Your “term of employment” as this phrase is
used throughout this Agreement, shall be for the period beginning on the
Effective Date and ending on January 31, 2011 (the “Term Date”), subject,
however, to earlier termination as set forth in this Agreement.
          2.     Employment. During the term of employment, you shall serve as
Chief Operating Officer of the Company and you shall have the authority,
functions, duties, powers and responsibilities normally associated with such
position or such authority, functions, duties, powers and responsibilities as
may be assigned to you from time to time by the Company consistent with your
senior position with the Company. During the term of employment, (i) your
services shall be rendered on a substantially full-time, exclusive basis and you
will apply on a full-time basis all of your skill and experience to the
performance of your duties, (ii) you shall report to the Chief Executive Officer
of the Company, (iii) you shall have no other employment and, without the prior
written consent of the Chief Executive Officer, no outside business activities
which require the devotion of substantial amounts of your time, and (iv) the
place for the performance of your services shall be the Company’s office in New
York, New York or other location as the Company may determine, subject to such
reasonable travel as may be required in the performance of your duties. The
foregoing shall be subject to the Company’s written policies, as in effect from
time to time, regarding vacations, holidays, illness and the like.
          3.     Compensation.
               3.1     Base Salary. The Company shall pay you a base salary at
the rate of not less than $900,000 per annum during the term of employment
(“Base Salary”). The Company may increase, but not decrease, your Base Salary
during the term of employment. Base Salary shall be paid in accordance with the
Company’s customary payroll practices.
               3.2     Bonus. In addition to Base Salary, the Company typically
pays its executives an annual cash bonus (“Bonus”). Although your Bonus is fully
discretionary, your

 



--------------------------------------------------------------------------------



 



target annual Bonus as a percentage of Base Salary is 233%, pro rated with
respect to partial years. Each year, the Company’s performance and your personal
performance will be considered in the context of your executive duties and any
individual goals set for you, and your actual Bonus will be determined. Although
as a general matter the Company expects to pay bonuses at the target level in
cases of satisfactory individual performance, it does not commit to do so, and
your Bonus may be negatively affected by the exercise of the Company’s
discretion or by overall Company performance. Your Bonus amount, if any, will be
paid to you between January 1 and March 15 of the calendar year immediately
following the performance year in respect of which such Bonus is earned.
               3.3     Long Term Compensation. In addition to the above
compensation, at the Company’s discretion, you will be eligible to participate
in long term compensation plans and programs available to executives at your
level (“Long Term Compensation”), subject to the vesting requirements, schedules
and other terms of such plans and programs. Such Long Term Compensation may be
in the form of equity or cash or a mix of equity and cash, at the Company’s
discretion. The Company shall maintain full discretion to amend, modify or
terminate such Long-Term Compensation plans or programs, and full discretion
over the decision to award you Long-Term Compensation.
               Subject to the Company’s full discretion, your performance and
the Company’s performance, your Long-Term Compensation awards will have a
minimum target value of $3,000,000, in either equity or cash or a combination of
equity and cash.
               3.4     Indemnification. You shall be entitled throughout the
term of employment (and after the end of the term of employment, to the extent
relating to service during the term of employment) to the benefit of the
indemnification provisions contained on the date hereof in the Restated
Certificate of Incorporation and By-laws of Time Warner Cable Inc. and, as long
as Time Warner Cable Inc. executives are covered under such provisions, the
Certificate of Incorporation and By-laws of Time Warner Inc. (whichever is the
greater extent of indemnification) (not including any amendments or additions
after the date hereof that limit or narrow, but including any that add to or
broaden, the protection afforded to you by those provisions).
          4. Termination.
               4.1     Termination for Cause. The Company may terminate the term
of employment and all of the Company’s obligations under this Agreement, other
than its obligations set forth below in this Section 4.1, for “cause”.
Termination by the Company for

 



--------------------------------------------------------------------------------



 



“cause” shall mean termination because of your (a) conviction (treating a nolo
contendere plea as a conviction) of a felony (whether or not any right to appeal
has been or may be exercised), (b) willful failure or refusal without proper
cause to perform your duties with the Company, including your obligations under
this Agreement (other than any such failure resulting from your incapacity due
to physical or mental impairment), (c) misappropriation, embezzlement or
reckless or willful destruction of Company property, (d) breach of any statutory
or common law duty of loyalty to the Company; (e) intentional and improper
conduct materially prejudicial to the business of the Company or any of its
affiliates, or (f) breach of any of the covenants provided for in Section 8
hereof. Such termination shall be effected by written notice thereof delivered
by the Company to you and shall be effective as of the date of such notice;
provided, however, that if (i) such termination is because of your willful
failure or refusal without proper cause to perform any one or more of your
obligations under this Agreement, (ii) such notice is the first such notice of
termination for any reason delivered by the Company to you under this
Section 4.1, and (iii) within 15 days following the date of such notice you
shall cease your refusal and shall use your best efforts to perform such
obligations, the termination shall not be effective.
               In the event of termination by the Company for cause, without
prejudice to any other rights or remedies that the Company may have at law or in
equity, the Company shall have no further obligation to you other than (i) to
pay Base Salary through the effective date of termination, (ii) to pay any Bonus
for any year prior to the year in which such termination occurs that has been
determined but not yet paid as of the date of such termination, and (iii) with
respect to any rights you have pursuant to any insurance or other benefit plans
or arrangements of the Company. You hereby disclaim any right to receive a pro
rata portion of any Bonus with respect to the year in which such termination
occurs.
               Payments of Base Salary and Bonus required under this Section
shall be made at the same time as such payments would otherwise have been made
to you pursuant to Sections 3.1 and 3.2 if you had not been terminated.
               4.2     Termination by You for Material Breach by the Company and
Termination by the Company Without Cause. Unless previously terminated pursuant
to any other provision of this Agreement and unless a Disability Period shall be
in effect, you shall have the right, exercisable by written notice to the
Company, to terminate the term of employment effective 30 days after the giving
of such notice, if, at the time of the giving of such notice, the Company is in
material breach of its obligations under this Agreement; provided, however,
that, with the exception of clause (i) below, this Agreement shall not so
terminate if such notice is the first such notice of termination delivered by
you pursuant to this Section 4.2 and within such 30-

 



--------------------------------------------------------------------------------



 



day period the Company shall have cured all such material breaches. Any such
notice of termination must be provided within 90 days of any material breach of
the Agreement. A material breach by the Company shall include, but not be
limited to, (i) the Company violating Section 2 with respect to your authority,
duties or place of employment, or (ii) the Company failing to cause any
successor to all or substantially all of the business and assets of the Company
expressly to assume the obligations of the Company under this Agreement.
               The Company shall have the right, exercisable by written notice
to you, to terminate your employment under this Agreement without cause, which
notice shall specify the effective date of such termination.
               4.2.1     After the effective date of a termination pursuant to
this Section 4.2 (a “termination without cause”), you shall receive Base Salary
and a pro rata portion of your Average Annual Bonus (as defined below) through
the effective date of termination. Your Average Annual Bonus shall be equal to
the average of the regular annual bonus amounts (excluding the amount of any
special or spot bonuses) in respect of the two calendar years during the most
recent five calendar years for which the annual bonus received by you from the
Company was the greatest; provided, however, if the Company has previously paid
you no annual Bonus, then your Average Annual Bonus shall equal your target
Bonus and if the Company has previously paid you one annual Bonus, then your
Average Annual Bonus shall equal the average of such Bonus and your target
Bonus. Your pro rata Average Annual Bonus pursuant to this Section 4.2.1 shall
be paid to you at the times set forth in Section 4.5.
                    4.2.2     After the effective date of a termination without
cause, you shall continue to be treated as an employee of the Company for a
period ending on the date (the “Severance Term Date”) which is the later of
(i) the Term Date and (ii) the date which is twenty-four (24) months after the
effective date of such termination and during such period you shall be entitled
to receive, whether or not you become disabled during such period but subject to
Section 6, (a) Base Salary at an annual rate equal to your Base Salary in effect
immediately prior to the notice of termination, and (b) an annual Bonus in
respect of each calendar year or portion thereof (in which case a pro rata
portion of such Bonus will be payable) during such period equal to your Average
Annual Bonus. Except as provided in the following sentence, if you accept other
full-time employment during such period or notify the Company in writing of your
intention to terminate your treatment as an employee during such period, you
shall cease to be treated as an employee of the Company, including for purposes
of your rights to receive certain post-termination benefits under Section 7.2,
effective upon the commencement of such other employment or the effective date
of such termination as specified by you in such notice, whichever is applicable,
but you shall continue to receive the remaining payments you would

 



--------------------------------------------------------------------------------



 



have received pursuant to this Section 4.2.2 at the times specified herein.
Notwithstanding the foregoing, if you accept full-time employment with any
affiliate of the Company, then the payments provided for in this Section 4.2.2
shall immediately cease. For purposes of this Agreement, the term “affiliate”
shall mean any entity which, directly or indirectly, controls, is controlled by,
or is under common control with, the Company.
               4.3     After the Term Date. If at the Term Date, the term of
employment shall not have been previously terminated pursuant to the provisions
of this Agreement, no Disability Period is then in effect and the parties shall
not have agreed to an extension or renewal of this Agreement or on the terms of
a new employment agreement, then the term of employment shall continue on a
month-to-month basis and you shall continue to be employed by the Company
pursuant to the terms of this Agreement. You may terminate the term of
employment under this Agreement on 60 days written notice delivered to the
Company (which notice may be delivered by you at any time on or after the date
which is 60 days prior to the Term Date). The Company may terminate the term of
employment on or after the Term Date at any time upon written notice to you. The
Company’s written notice of termination will specify the effective date of such
termination. If the Company shall terminate the term of employment on or after
the Term Date for any reason (other than for cause as defined in Section 4.1, in
which case Section 4.1 shall apply), which the Company shall have the right to
do so long as no Disability Date (as defined in Section 5) has occurred prior to
the delivery by the Company of written notice of termination, then such
termination shall be deemed for all purposes of this Agreement to be a
“termination without cause” under Section 4.2 and the provisions of Sections
4.2.1 and 4.2.2 shall apply.
               4.4     Release. A condition precedent to the Company’s
obligation to make the payments associated with a termination without cause
shall be your execution and delivery of a release in the form attached hereto as
Annex A. Such release must be returned no later than 60 days after your
separation from service with the Company. If you fail to execute and deliver
such release, or if you revoke such release as provided therein, then your
payments provided for herein shall cease when the aggregate amount paid under
this Agreement equals the aggregate amount to which you would have been entitled
under the Company’s policies relating to notice and severance.
               4.5     Payments. Payments of Base Salary and Bonus (including
Average Annual Bonus) required to be made to you after a termination without
cause shall be made at the same times as such payments would have been made
pursuant to Sections 3.1 and 3.2 if you had not terminated and shall be subject
to Section 11.

 



--------------------------------------------------------------------------------



 



          5.     Disability.
               5.1     Disability Payments. If during the term of employment and
prior to the delivery of any notice of termination without cause, you become
physically or mentally disabled, whether totally or partially, so that you are
prevented from performing your usual duties for a period of six consecutive
months, or for shorter periods aggregating six months in any twelve-month
period, the Company shall, nevertheless, continue to pay your full compensation
through the last day of the sixth consecutive month of disability or the date on
which the shorter periods of disability shall have equaled a total of six months
in any twelve-month period (such last day or date being referred to herein as
the “Disability Date”). If you have not resumed your usual duties on or prior to
the Disability Date, the Company shall pay you a pro rata Bonus (based on your
Average Annual Bonus) for the year in which the Disability Date occurs and
thereafter shall pay you disability benefits for the period ending on the later
of (i) the Term Date or (ii) the date which is twelve months after the
Disability Date (in the case of either (i) or (ii), the “Disability Period”), in
an annual amount equal to 75% of (a) your Base Salary at the time you become
disabled and (b) the Average Annual Bonus. All payments pursuant to this
Section 5.1 shall be made at the times specified in Section 4.5 and shall be
subject to Section 11.
               5.2     Recovery from Disability. If during the Disability Period
you shall fully recover from your disability, the Company shall have the right
(exercisable within 60 days after notice from you of such recovery), but not the
obligation, to restore you to full-time service at full compensation. If the
Company elects to restore you to full-time service, then this Agreement shall
continue in full force and effect in all respects and the Term Date shall not be
extended by virtue of the occurrence of the Disability Period. If the Company
elects not to restore you to full-time service, you shall be entitled to obtain
other employment, subject, however, to the following: (i) you shall perform
advisory services during any balance of the Disability Period; and (ii) you
shall comply with the provisions of Sections 8 and 9 during the Disability
Period. The advisory services referred to in clause (i) of the immediately
preceding sentence shall consist of rendering advice concerning strategic
matters as requested by the Company, but you shall not be required to devote
more than five days (up to eight hours per day) each month to such services,
which shall be performed at a time and place mutually convenient to both
parties. Any income from such other employment shall not be applied to reduce
the Company’s obligations under this Agreement.
          5.3     Other Disability Provisions. The Company shall be entitled to
deduct from all payments to be made to you during the Disability Period pursuant
to this Section 5 an amount equal to all disability payments received by you
during the Disability Period from

 



--------------------------------------------------------------------------------



 



Worker’s Compensation, Social Security and disability insurance policies
maintained by the Company; provided, however, that for so long as, and to the
extent that, proceeds paid to you from such disability insurance policies are
not includible in your income for federal income tax purposes, the Company’s
deduction with respect to such payments shall be equal to the product of
(i) such payments and (ii) a fraction, the numerator of which is one and the
denominator of which is one less the maximum marginal rate of federal income
taxes applicable to individuals at the time of receipt of such payments. All
payments made under this Section 5 after the Disability Date are intended to be
disability payments, regardless of the manner in which they are computed. Except
as otherwise provided in this Section 5, the term of employment shall continue
during the Disability Period, and you shall be entitled to all of the rights and
benefits provided for in this Agreement, except that Sections 4.2 and 4.3 shall
not apply during the Disability Period. Unless the Company has restored you to
full-time service at full compensation prior to the end of the Disability
Period, the term of employment shall end and you shall cease to be treated as an
employee of the Company at the end of the Disability Period and shall not be
entitled to notice and severance or to receive or be paid for any accrued
vacation time or unused sabbatical.
          6.     Death. If you die during the term of employment, this Agreement
and all obligations of the Company to make any payments hereunder shall
terminate except that your estate (or a designated beneficiary) shall be
entitled to receive Base Salary to the last day of the month in which your death
occurs and Bonus compensation (at the time bonuses are normally paid) based on
the Average Annual Bonus, but prorated according to the number of whole or
partial months you were employed by the Company in such calendar year.
          7.     Other Benefits.
               7.1     General Availability. To the extent that (a) you are
eligible under the general provisions thereof (including without limitation, any
plan provision providing for participation to be limited to persons who were
employees of the company or certain of its subsidiaries prior to a specific
point in time) and (b) the Company maintains such plan or program for the
benefit of its executives, during the term of employment and so long as you are
an employee of the Company, you shall be eligible to participate in any savings
or similar plan or program and in any group life insurance, hospitalization,
medical, dental, accident, disability or similar plan or program of the Company
now existing or established hereafter.
               7.2     Benefits After a Termination or Disability. During the
period you continue to be treated as an employee of the Company after a
termination without cause or during the Disability Period, you shall continue to
be eligible to participate in the benefit plans

 



--------------------------------------------------------------------------------



 



and to receive the benefits required to be provided to you under this Agreement
to the extent such benefits are maintained in effect by the Company for its
executives; provided, however, you shall not be entitled to any additional
awards or grants under any stock option, restricted stock or other stock based
incentive plan. Notwithstanding the foregoing, your continued participation in
the Company’s benefit plans shall be subject to the limitations of applicable
law. At the time you cease to be treated as an employee of the Company, your
rights to benefits and payments under any benefit plans or any insurance or
other death benefit plans or arrangements of the Company or under any stock
option, restricted stock, stock appreciation right, bonus unit, management
incentive or other plan of the Company shall be determined in accordance with
the terms and provisions of such plans and any agreements under which such stock
options, restricted stock or other awards were granted.
               7.3     Payments in Lieu of Other Benefits. In the event the term
of employment and your employment with the Company is terminated pursuant to any
section of this Agreement, you shall not be entitled to notice and severance
under the Company’s general employee policies or to be paid for any accrued
vacation time or unused sabbatical, the payments provided for in such sections
being in lieu thereof.
          8.     Protection of Confidential Information; Non-Compete.
               8.1     Confidentiality Covenant. You acknowledge that your
employment by the Company will, throughout the term of employment, bring you
into close contact with many confidential affairs of the Company, its affiliates
and third parties doing business with the Company, including information about
costs, profits, markets, sales, products, key personnel, pricing policies,
operational methods, technical processes and other business affairs and methods
and other information not readily available to the public, and plans for future
development. You further acknowledge that the services to be performed under
this Agreement are of a special, unique, unusual, extraordinary and intellectual
character. You further acknowledge that the business of the Company and its
affiliates is international in scope, that its products and services are
marketed throughout the world, that the Company and its affiliates compete in
nearly all of its business activities with other entities that are or could be
located in nearly any part of the world and that the nature of your services,
position and expertise are such that you are capable of competing with the
Company and its affiliates from nearly any location in the world. In recognition
of the foregoing, you covenant and agree:
                    8.1.1     You shall keep secret all confidential matters of
the Company, its affiliates and third parties and shall not disclose such
matters to anyone outside of the Company and its affiliates, or to anyone inside
the Company and its affiliates who does not

 



--------------------------------------------------------------------------------



 



have a need to know or use such information, and shall not use such information
for personal benefit or the benefit of a third party, either during or after the
term of employment, except with the Company’s written consent, provided that
(i) you shall have no such obligation to the extent such matters are or become
publicly known other than as a result of your breach of your obligations
hereunder and (ii) you may, after giving prior notice to the Company to the
extent practicable under the circumstances, disclose such matters to the extent
required by applicable laws or governmental regulations or judicial or
regulatory process;
                    8.1.2     You shall deliver promptly to the Company on
termination of your employment, or at any other time the Company may so request,
all memoranda, notes, records, reports and other documents (and all copies
thereof) relating to the Company’s and its affiliates’ businesses, which you
obtained while employed by, or otherwise serving or acting on behalf of, the
Company and which you may then possess or have under your control; and
                    8.1.3     If the term of employment is terminated pursuant
to Section 4, for a period of one year after such termination, without the prior
written consent of the Company, you shall not employ, and shall not cause any
entity of which you are an affiliate to employ, any person who was a full-time
employee of the Company at the date of such termination or within six months
prior thereto but such prohibition shall not apply to your secretary or
executive assistant or to any other employee eligible to receive overtime pay.
               8.2     Non-Compete. During the term of employment and through
the later of (i) the Term Date, (ii) the date you leave the payroll of the
Company, and (iii) twelve months after the effective date of any termination of
the term of employment pursuant to Section 4, you shall not, directly or
indirectly, without the prior written consent of the Chief Executive Officer of
the Company, render any services to, or act in any capacity for, any Competitive
Entity, or acquire any interest of any type in any Competitive Entity; provided,
however, that the foregoing shall not be deemed to prohibit you from acquiring,
(a) solely as an investment and through market purchases, securities of any
Competitive Entity which are registered under Section 12(b) or 12(g) of the
Securities Exchange Act of 1934 and which are publicly traded, so long as you
are not part of any control group of such Competitive Entity and such
securities, including converted securities, do not constitute more than one
percent (1%) of the outstanding voting power of that entity and (b) securities
of any Competitive Entity that are not publicly traded, so long as you are not
part of any control group of such Competitive Entity and such securities,
including converted securities, do not constitute more than three percent (3%)
of the outstanding voting power of that entity. For purposes of the foregoing,
the following shall be deemed to be a Competitive Entity: (A) any entity which
is engaged in the United States, either directly or indirectly, in the
ownership, operation or management of (i) any cable television

 



--------------------------------------------------------------------------------



 



system, open video system, direct broadcast system (DBS), SMATV system,
pay-per-view system, multi-point distribution system (MDS or MMDS) or other
multichannel television programming system (collectively “Systems”) in the
United States; or (ii) any business of providing residential or commercial
telecommunications, or any Internet access or any other transport or network
services for Internet Protocol based information; and (B) any federal, state or
local authority empowered to grant, renew, modify or amend, or review the grant,
renewal, modification or amendment of, or the regulation of, franchises to
operate any System. Provided, however, that “Competitive Entity” shall not mean
any cable television system operator which, at all times during the relevant
period, has less than 500,000 subscribers and does not serve any area which is
also served by a cable television system owned, operated or managed by the
Company or its affiliates.
          9.     Ownership of Work Product. You acknowledge that during the term
of employment, you may conceive of, discover, invent or create inventions,
improvements, new contributions, literary property, material, ideas and
discoveries, whether patentable or copyrightable or not (all of the foregoing
being collectively referred to herein as “Work Product”), and that various
business opportunities shall be presented to you by reason of your employment by
the Company. You acknowledge that all of the foregoing shall be owned by and
belong exclusively to the Company and that you shall have no personal interest
therein, provided that they are either related in any manner to the business
(commercial or experimental) of the Company, or are, in the case of Work
Product, conceived or made on the Company’s time or with the use of the
Company’s facilities or materials, or, in the case of business opportunities,
are presented to you for the possible interest or participation of the Company.
You shall (i) promptly disclose any such Work Product and business opportunities
to the Company; (ii) assign to the Company, upon request and without additional
compensation, the entire rights to such Work Product and business opportunities;
(iii) sign all papers necessary to carry out the foregoing; and (iv) give
testimony in support of your inventorship or creation in any appropriate case.
You agree that you will not assert any rights to any Work Product or business
opportunity as having been made or acquired by you prior to the date of this
Agreement except for Work Product or business opportunities, if any, disclosed
to and acknowledged by the Company in writing prior to the date hereof.
          10.     Notices. All notices, requests, consents and other
communications required or permitted to be given under this Agreement shall be
effective only if given in writing and shall be deemed to have been duly given
if delivered personally or sent by a nationally recognized overnight delivery
service, or mailed first-class, postage prepaid, by registered or certified
mail, as follows (or to such other or additional address as either party shall
designate by notice in writing to the other in accordance herewith):

 



--------------------------------------------------------------------------------



 



               10.1     If to the Company:
Time Warner Cable
290 Harbor Drive
Stamford, CT 06902
Attention: General Counsel
               10.2     If to you, to your residence address set forth on the
records of the Company.
          11.     Compliance with Section 409A. This Agreement is intended to
comply with Section 409A of the Internal Revenue Code (the “Code”) and will be
interpreted, administered and operated in a manner consistent with that intent.
Notwithstanding anything herein to the contrary, if at the time of your
separation from service with the Company you are a “specified employee” as
defined in Section 409A of the Code (and the regulations thereunder) and any
payments or benefits otherwise payable hereunder as a result of such separation
from service are subject to Section 409A of the Code, then the Company will
defer the commencement of the payment of any such payments or benefits hereunder
(without any reduction in such payments or benefits ultimately paid or provided
to you) until the date that is six months following your separation from service
with the Company (or the earliest date as is permitted under Section 409A of the
Code), and the Company will pay any such delayed amounts in a lump sum at such
time. If any other payments of money or other benefits due to you hereunder
could cause the application of an accelerated or additional tax under
Section 409A of the Code, such payments or other benefits shall be deferred if
deferral will make such payment or other benefits compliant under Section 409A
of the Code, or otherwise such payment or other benefits shall be restructured,
to the extent possible, in a manner, determined by the Company, that does not
cause such an accelerated or additional tax. To the extent any reimbursements or
in-kind benefits due to you under this Agreement constitute “deferred
compensation” under Section 409A of the Code, any such reimbursements or in-kind
benefits shall be paid to you in a manner consistent with Treas. Reg.
Section 1.409A-3(i)(1)(iv). Each payment made under this Agreement shall be
designated as a “separate payment” within the meaning of Section 409A of the
Code. References to “termination of employment” and similar terms used in this
Agreement are intended to refer to “separation from service” within the meaning
of Section 409A of the Code to the extent necessary to comply with Section 409A
of the Code. The Company shall consult with you in good faith regarding the
implementation of the provisions of this Section 11; provided that neither the
Company nor any of its employees or representatives shall have any liability to
you with respect to thereto.

 



--------------------------------------------------------------------------------



 



          12.     General.
               12.1     Governing Law. This Agreement shall be governed by and
construed and enforced in accordance with the substantive laws of the State of
Connecticut applicable to agreements made and to be performed entirely in
Connecticut.
               12.2     Captions. The section headings contained herein are for
reference purposes only and shall not in any way affect the meaning or
interpretation of this Agreement.
               12.3     Entire Agreement. This Agreement, including Annex A,
sets forth the entire agreement and understanding of the parties relating to the
subject matter of this Agreement and supersedes all prior agreements,
arrangements and understandings, written or oral, between the parties.
               12.4     No Other Representations. No representation, promise or
inducement has been made by either party that is not embodied in this Agreement,
and neither party shall be bound by or be liable for any alleged representation,
promise or inducement not so set forth.
               12.5     Assignability. This Agreement and your rights and
obligations hereunder may not be assigned by you and except as specifically
contemplated in this Agreement, neither you, your legal representative nor any
beneficiary designated by you shall have any right, without the prior written
consent of the Company, to assign, transfer, pledge, hypothecate, anticipate or
commute to any person or entity any payment due in the future pursuant to any
provision of this Agreement, and any attempt to do so shall be void and shall
not be recognized by the Company. The Company shall assign its rights together
with its obligations hereunder in connection with any sale, transfer or other
disposition of all or substantially all of the Company’s business and assets,
whether by merger, purchase of stock or assets or otherwise, as the case may be.
Upon any such assignment, the Company shall cause any such successor expressly
to assume such obligations, and such rights and obligations shall inure to and
be binding upon any such successor.
               12.6     Amendments; Waivers. This Agreement may be amended,
modified, superseded, cancelled, renewed or extended and the terms or covenants
hereof may be waived only by written instrument executed by both of the parties
hereto, or in the case of a waiver, by the party waiving compliance. The failure
of either party at any time or times to require performance of any provision
hereof shall in no manner affect such party’s right at a later time to enforce
the same. No waiver by either party of the breach of any term or covenant

 



--------------------------------------------------------------------------------



 



contained in this Agreement, in any one or more instances, shall be deemed to
be, or construed as, a further or continuing waiver of any such breach, or a
waiver of the breach of any other term or covenant contained in this Agreement.
               12.7     Specific Remedy. In addition to such other rights and
remedies as the Company may have at equity or in law with respect to any breach
of this Agreement, if you commit a material breach of any of the provisions of
Sections 8.1, 8.2, or 9, the Company shall have the right and remedy to have
such provisions specifically enforced by any court having equity jurisdiction,
it being acknowledged and agreed that any such breach or threatened breach will
cause irreparable injury to the Company.
               12.8     Resolution of Disputes. Except as provided in the
preceding Section 12.7, any dispute or controversy arising with respect to this
Agreement and your employment hereunder (whether based on contract or tort or
upon any federal, state or local statute, including but not limited to claims
asserted under the Age Discrimination in Employment Act, Title VII of the Civil
Rights Act of 1964, as amended, any state Fair Employment Practices Act and/or
the Americans with Disability Act) shall, at the election of either you or the
Company, be submitted to the American Arbitration Association (“AAA”) for
resolution in arbitration in accordance with the rules and procedures of AAA.
Either party shall make such election by delivering written notice thereof to
the other party at any time (but not later than 45 days after such party
receives notice of the commencement of any administrative or regulatory
proceeding or the filing of any lawsuit relating to any such dispute or
controversy) and thereupon any such dispute or controversy shall be resolved
only in accordance with the provisions of this Section 12.8. Any such
proceedings shall take place in Stamford, CT before a single arbitrator (rather
than a panel of arbitrators), pursuant to any streamlined or expedited (rather
than a comprehensive) arbitration process, before a non-judicial (rather than a
judicial) arbitrator, and in accordance with an arbitration process which, in
the judgment of such arbitrator, shall have the effect of reasonably limiting or
reducing the cost of such arbitration. The resolution of any such dispute or
controversy by the arbitrator appointed in accordance with the procedures of AAA
shall be final and binding. Judgment upon the award rendered by such arbitrator
may be entered in any court having jurisdiction thereof, and the parties consent
to the jurisdiction of the Connecticut courts for this purpose. If at the time
any dispute or controversy arises with respect to this Agreement, AAA is not in
business or is no longer providing arbitration services, then JAMS/ENDISPUTE
shall be substituted for the AAA for the purposes of the foregoing provisions of
this Section 12.8. If you shall be the prevailing party in such arbitration, the
Company shall promptly pay, upon your demand, all legal fees, court costs and
other costs and expenses incurred by you in any legal action seeking to enforce
the award in any court.

 



--------------------------------------------------------------------------------



 



               12.9     Beneficiaries. Whenever this Agreement provides for any
payment to your estate, such payment may be made instead to such beneficiary or
beneficiaries as you may designate by written notice to the Company. You shall
have the right to revoke any such designation and to redesignate a beneficiary
or beneficiaries by written notice to the Company (and to any applicable
insurance company) to such effect.
               12.10     No Conflict. You represent and warrant to the Company
that this Agreement is legal, valid and binding upon you and the execution of
this Agreement and the performance of your obligations hereunder does not and
will not constitute a breach of, or conflict with the terms or provisions of,
any agreement or understanding to which you are a party (including, without
limitation, any other employment agreement). The Company represents and warrants
to you that this Agreement is legal, valid and binding upon the Company and the
execution of this Agreement and the performance of the Company’s obligations
hereunder does not and will not constitute a breach of, or conflict with the
terms or provisions of, any agreement or understanding to which the Company is a
party.
               12.11     Withholding Taxes. Payments made to you pursuant to
this Agreement shall be subject to withholding and social security taxes and
other ordinary and customary payroll deductions.
               12.12     No Offset. Neither you nor the Company shall have any
right to offset any amounts owed by one party hereunder against amounts owed or
claimed to be owed to such party, whether pursuant to this Agreement or
otherwise, and you and the Company shall make all the payments provided for in
this Agreement in a timely manner.
               12.13     Severability. If any provision of this Agreement shall
be held invalid, the remainder of this Agreement shall not be affected thereby;
provided, however, that the parties shall negotiate in good faith with respect
to equitable modification of the provision or application thereof held to be
invalid. To the extent that it may effectively do so under applicable law, each
party hereby waives any provision of law which renders any provision of this
Agreement invalid, illegal or unenforceable in any respect.
               12.14     Survival. Sections 8 through 12 shall survive any
termination of the term of employment by the Company for cause pursuant to
Section 4.1. Sections 4.4, 4.5, 4.6 and 7 through 12 shall survive any
termination of the term of employment pursuant to Sections 4.2, 5 or 6.

 



--------------------------------------------------------------------------------



 



          12.15     Definitions. The following terms are defined in this
Agreement in the places indicated:
Affiliate — Section 4.2.2
Average Annual Bonus — Section 4.2.1
Base Salary — Section 3.1
Bonus — Section 3.2
Cause — Section 4.1
Code — Section 11
Company — the first paragraph on page 1
Competitive Entity — Section 8.2
Disability Date — Section 5
Disability Period — Section 5
Effective Date — the first paragraph on page 1
Severance Term Date — Section 4.2.2
Term Date — Section 1
Term of employment — Section 1
Termination without cause — Section 4.2.1
Work Product — Section 9

 



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties have duly executed this Agreement as
of the date first above written.

            TIME WARNER CABLE INC.
      By:   /s/ Tomas Mathews                       Agreed to:
      /s/ Landel Hobbs       LANDEL HOBBS         

 



--------------------------------------------------------------------------------



 



         

ANNEX A
RELEASE
          Pursuant to the terms of the Employment Agreement made as of
____________, between TIME WARNER CABLE INC., a Delaware corporation (the
“Company”), located at 290 Harbor Drive, Stamford, CT 06902 and the undersigned
(the “Agreement”), and in consideration of the payments made to me and other
benefits to be received by me pursuant thereto, I, _______________, being of
lawful age, do hereby release and forever discharge the Company and any
successors, subsidiaries, affiliates, related entities, predecessors, merged
entities and parent entities and their respective officers, directors,
shareholders, employees, benefit plan administrators and trustees, agents,
attorneys, insurers, representatives, affiliates, successors and assigns from
any and all actions, causes of action, claims, or demands for general, special
or punitive damages, attorney’s fees, expenses, or other compensation or damages
(collectively, “Claims”), which in any way relate to or arise out of my
employment with the Company or any of its subsidiaries or the termination of
such employment, which I may now or hereafter have under any federal, state or
local law, regulation or order, including without limitation, Claims related to
any stock options held by me or granted to me by the Company that are scheduled
to vest subsequent to my termination of employment and Claims under the Age
Discrimination in Employment Act, Title VII of the Civil Rights Act of 1964, the
Americans with Disabilities Act, the Fair Labor Standards Act, the Family and
Medical Leave Act and the Employee Retirement Income Security Act, each as
amended through and including the date of this Release; provided, however, that
the execution of this Release shall not prevent the undersigned from bringing a
lawsuit against the Company to enforce its obligations under the Agreement.
          I acknowledge that I have been given at least 21 days from the day I
received a copy of this Release to sign it and that I have been advised to
consult an attorney. I understand that I have the right to revoke my consent to
this Release for seven days following my signing. This Release shall not become
effective or enforceable until the expiration of the seven-day period following
the date it is signed by me.
          I ALSO ACKNOWLEDGE THAT BY SIGNING THIS RELEASE I MAY BE GIVING UP
VALAUBLE LEGAL RIGHTS AND THAT I HAVE BEEN ADVISED TO CONSULT A LAWYER BEFORE
SIGNING. I further state that I have read this document and the Agreement
referred to herein, that I know the contents of both and that I have executed
the same as my own free act.
          WITNESS my hand this ______day of _______________, _________.
 

 